Citation Nr: 0609310	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  01-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection a claimed left 
ankle disorder.  

2.  Entitlement to service connection for a claimed left 
knee disorder.  

3.  Entitlement to service connection for claimed left 
leg disorder, other than that involving the left knee and 
ankle.  

4.  Entitlement to service connection for a claimed back 
disorder.  





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1979.  

This case has been before the Board of Veterans' Appeals 
(Board) on several occasions, most recently in November 
2004 when it was remanded for additional development of 
the record.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested a left 
leg disorder or a back condition during service or for 
many years thereafter.  

2.  The currently demonstrated left ankle strain is not 
shown to be due to any event or incident of the veteran's 
service.  

3.  The currently demonstrated left knee osteoarthritis 
is not shown to be due to any event or incident of the 
veteran's active service.  

4.  The veteran currently is not shown to have another 
left condition that can be attributed to his period of 
active service.  

5.  Any currently demonstrated osteoarthritis and 
degenerative disc disease at L5-S1 is not shown to be due 
to any event or incident of the veteran's active service.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a left ankle 
disability is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

2.  The veteran's left knee disability, including that 
manifested by arthritis, is not due to disease or injury 
that was incurred in or aggravated by service, nor may 
any arthritis of the left knee be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  

3.  The veteran is not shown have other left leg 
disability that is due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

4.  The veteran's back disability manifested by arthritis 
and degenerative disc disease is not due to disease or 
injury that was incurred in or aggravated by service, nor 
may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 
5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2001, June 2003, and/or 
December 2004, the RO informed the veteran that in order 
to establish service connection for a particular 
disability, the evidence had to show the following: 1) 
that he had had an injury in military service, a disease 
that began in or was made worse during military service, 
or an event in service that caused an injury or disease; 
2) that he had current physical or mental disability; and 
3; that there was a relationship between his current 
disability and an injury, disease, or event in military 
service.  See, e.g., Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested evidence which was not in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  

They also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ, in this 
case, the RO) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the 
claims of service connection was not sent to the veteran 
until after the initial rating decision in September 
2000.  Nevertheless, any defect with respect to the 
timing of that notice would harmless.  

Indeed, the foregoing notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statement of the Case (SOC) issued in 
September 2001; the Supplemental Statements of the Case 
(SSOC's), issued in January 2004 and December 2005; and a 
copies of the Board's remands notified the veteran and 
his representative of the evidence needed to establish 
the benefits sought.  Indeed, the SSOC's set forth the 
relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

On March 3, 2006, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) required VA to review the information 
and the evidence presented with the claim and to provide 
the claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  

Additionally, that notice had to include notice that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was 
awarded.  Id.  

As noted hereinabove, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claims for service connection 
and increased ratings, but he was not provided with 
notice of the type of evidence necessary to establish 
effective dates for the disability(ies) on appeal.  

Despite the inadequate notice provided to the veteran on 
the effective date element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  

As the Board concludes below, the preponderance of the 
evidence is against the appellant's claim(s) for service 
connection for disability of the left ankle, left knee, 
and back.  Therefore, with respect to those issues, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  As such, there is no 
prejudice to the veteran due to a failure to assist him 
with the claims of entitlement to service connection for 
disability of the left ankle, left knee, and back.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of those claims.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  



A.  The Left Ankle

A careful review of the veteran's service medical 
records, including the reports of his service entrance 
and service separation examinations, shows that they are 
negative for any complaints or findings referable to left 
ankle disorder.  

A left ankle disorder was not reported in the postservice 
medical evidence until May 1986.  At that time, the 
veteran was involved in a motor vehicle accident, and X-
ray studies suggested a tiny avulsion injury in the 
distal tibia.  

Since that time, the veteran has continued to demonstrate 
left ankle abnormalities.  For example in June 1998, the 
X-ray studies taken at the Wake Forest Baptist Medical 
Center showed left ankle deformity.  Following a VA 
orthopedic examination in December 2002, the veteran was 
found to have bilateral ankle strain.  

Despite the evidence of current left ankle disability, 
there is no competent evidence relating such to any event 
or incident of the veteran's service.  

In fact, the examiner who performed the December 2002 VA 
examination opined that the left ankle disability was not 
likely due to service.  Hence, service connection is not 
warranted.  


B.  The Left Knee

The service medical records, including the reports of his 
service entrance and service separation examinations, are 
also negative for any complaints or findings referable to 
left knee disorder.  

During VA examinations in January 1987 and December 2002, 
the veteran attributed his knee problem to a soccer 
injury in 1976.  While that would date from the veteran's 
period of active duty, this history is noted to involve 
the right knee.  The evidence of record does not show 
complaints or findings of a left knee injury during 
service or for many years thereafter.  

In October 1997, the X-ray studies performed at the Wake 
Forest Baptist Medical Center showed osteoarthritis in 
each knee.  Thereafter, a history of seven surgeries on 
both knees in the past couple of years was recorded in 
March 2000.  He also was noted to have been a football 
player "back 20 years ago."  

However, there is no competent evidence on file to show 
that the veteran's left knee disability manifested 
osteoarthritis is related to an injury or other event of 
his active service.  Again, the examiner who performed 
the December 2002 VA examination opined that the 
demonstrated left knee disability was not likely due to 
service.  

Absent nexus evidence to support the veteran's claim, the 
Board finds that service connection for left knee 
disorder is not warranted in this case.  


C.  Other Left Leg disorder

As noted, the service medical records are negative for 
complaints or findings of left leg disorder.  

A left leg abnormality was first reported until May 1986 
when the veteran had his motor vehicle accident.  The X-
ray studies revealed an old avulsion fragment arising 
from the tibial tubercle.  However, the most recent VA 
examiner found no other disorder of the left leg other 
the already discussed pathology involving the knee and 
ankle.  

Absent competent evidence of current disability, service 
connection is not warranted.  



D.  The Back

Finally, the Board notes that the service medical 
records, including the reports of his service entrance 
and service separation examinations, are negative for any 
complaints or findings of a back disorder.  

On several occasions, following service, the veteran 
reported having back problems.  For example, in June 
1981, the veteran was admitted to Parkway Regional 
Hospital for a life circumstances problem.  Although he 
reported that he had been shot in the back three weeks 
earlier, there was no objective evidence to confirm that 
report.  

The veteran also complained of back pain in association 
with his March 1986 motor vehicle accident.  However, 
there has been no diagnosis of a back disability at that 
time.  During his VA examination in January 1987, the 
veteran's spine was noted to have normal mobility and 
muscular development.  

Indeed, the initial complaints of chronic back disability 
were not clinically reported until the early 1990's when 
the veteran sustained a back injury at work, and there 
were suggestions of an additional motor vehicle accident.  
Since that time, the primary diagnoses have been 
arthritis and DDD at L5-S1.  

However, there is no competent evidence of record showing 
a nexus between any currently disability and any event or 
incident of the veteran's period of active service.  

Indeed, following an April 2005 examination, the examiner 
opined that the veteran's back disability was the result 
of trauma in the early 1990's.  

As the preponderance of the evidence is against the 
claim, service connection for a back disorder is not 
warranted.  



ORDER

Service connection a left ankle disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for another left leg disorder is 
denied.  

Service connection for back disorder is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


